DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 09/12/2019 has been entered and fully considered.  Claims 1-11 are pending.  Claims 1 and 6-11 are amended.  Claims 1-11 are examined herein.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites both “a slurry” and “an electrode active material” in each of steps (i) and (ii).  These should be distinguished from one another.  The Office suggests “a first slurry,” “a second slurry,” “a first electrode active material,” and “a second electrode active material.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the claims each recite a crystallinity as a unit-less number.  However, the specification discloses at pg. 5, lines 2-3: “The crystallinity, which represents a weight ratio of a crystal part in the entirety of a polymer solid including the crystal part and a non-crystal part.”  It is unclear if the crystallinity is recited as a ratio (i.e. 58 [to 1] or greater) or instead as a percentage (i.e. 58[%] or greater).  For the purpose of this Office action, the crystallinity will be treated as a percentage.  Claims 2-11 are rejected for the same reason as they depend from claim 1.
Regarding claim 6, the claim refers to the kind of the first and second electrode active materials being the same.  However, it is not clear what is meant by “kind.”  Does this refer to the crystal structure, composition, another characteristic of the active material?  The specification provides no direction in this regard.  For the purpose of this Office action, the limitation will be treated broadly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-282873 A (“Awano”).
Regarding claims 1-2 and 11, Awano discloses a lithium secondary battery (Abstract; [0001]) comprising a positive electrode sheet 30 and a negative electrode sheet 40 (Fig. 2; [0022]).  The positive and negative electrode sheets comprise respective current collectors 32 and 42 and respective active materials layers 34 and 44 formed directly on the current collectors ([0023]).  The active material is applied in at least two layers ([0033]).  A first layer is applied directly on the current collector and a second layer is applied directly on the first layer ([0032]-[0033], [0035], [0048]-[0049], [0053]-[0056], [0061]-[0064]).  The first layer comprises a first active material and PVDF as a first binder ([0026], [0028], [0032], [0035]).  The second layer comprises a first active material and a second binder ([0026], [0028], [0032], [0035]).  
Awano is silent regarding the crystallinity of the first binder is 58 or greater [claim 1] or the crystallinity of the second binder is less than 58 [claim 2].  However, Awano discloses the binder is formed so that the crystallinity of the binder increases as it gets In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, modified Awano discloses the electrode of claim 1.  Awano further discloses the second binder may be PVDF ([0028], [0032], [0035], [0048]-[0049], [0053]-[0056], [0061]-[0064]).  
Regarding claim 4, modified Awano discloses the electrode of claim 1.  Awano further discloses the electrode is a positive electrode ([0013], [0032]).
Regarding claim 5, modified Awano discloses the electrode of claim 1.  Awano is silent regarding a thickness of the first electrode composite layer is 5 to 45% of a thickness of the second electrode composite layer.  However, given that the first electrode layer (with the higher crystallinity binder) is provided to give excellent adhesion of the active material layer to the current collector and suppress an increase in internal resistance ([0009], [0033], [0035], [0045]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount or thickness of the first layer to achieve these results In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, modified Awano discloses the electrode of claim 1.  Awano further discloses the active material in the first and second layer may have the same composition ([0048], [0053], [0061]).
Regarding claim 7, modified Awano discloses the electrode of claim 1.  Awano further discloses in examples, the mass percentage of the binder in the first and second layers is 5% ([0048], [0053]) or 9% and 5% ([0061]).
Regarding claim 8, modified Awano discloses the electrode of claim 1.  Awano further discloses the first and second layer comprise a conductive material ([0031]-[0032], [0048], [0053], [0061]).
Regarding claim 9, modified Awano discloses the electrode of claim 8.  Awano further discloses an example wherein the conductive material is included in the first and second layers in an amount of 6 and 8 mass%, respectively, and the binder is included in the first and second layers in an amount of 9 and 5 mass%, respectively ([0061]).  The second layer is formed with the same amount of paste as the first layer ([0062]).  Therefore, the conductive material is provided in a ratio of (6+9):(8+5) or 100:100 conductive material:first and second binder.
Regarding claim 10, modified Awano discloses the electrode of claim 1.  Awano further discloses a method of manufacturing the electrode.  The first and second layers are formed by making a slurry or paste of the respective components ([0013], [0025], 
Awano is silent regarding firstly drying the slurry at 120 to 140 °C under an air atmosphere, and secondly drying the slurry at 150 to 190 °C in a vacuum state in step (i) and drying the slurry at 120 to 140°C under an air atmosphere in step (ii).  However, Awano discloses the heat treatment affects the crystallinity of the binder ([0009], [0013]-[0014], [0032]-[0035]) and the desired crystallinity provides excellent adhesion of the active material layer to the current collector and suppresses an increase in internal resistance ([0009], [0033], [0035], [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the heat treatment conditions to achieve the desired crystallinity such that excellent adhesion of the active material layer to the current collector and suppression of an increase in internal resistance are achieved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,094,961 in view of JP 2010-282873 A (“Awano”).
While the instant claims are not identical to the patented claims, any differences between the two are obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in view of Awano for the reasons expressed in the rejection above.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a conductive material to the first electrode composite layer to increase the conductivity and reduce the internal resistance thereof.  See Awano at [0009], [0031].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727